DETAILED ACTION
This Action is in response to Applicant’s Remarks filed on 11/09/2021. Claims 1-44 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-44 are allowed.
Regarding to claim 1, 12,  23 and 34, the best prior art found during the prosecution of the application, Cha et al Patent Application No.: ( US 2020/0367193 A1) hereinafter referred  as Cha, in view of Kazmi et al US Patent Application No.: (US 2017/0279487 A1) hereinafter referred as Kazmi. Cha discloses the UE may transfer additional location related information to the LMF in one or more LPP messages. Here, the location related information may mean all values used for location calculation such as actual location estimates information and radio measurement or location measurement. Typically, the location related information may be a reference signal time
difference (RSTD) value measured by the UE based on DL RSs transmitted to the UE by a plurality of NG-RANs and/or E-UTRANs. Similarly to the above description, the UE may transfer the location related information to the LMF without receiving a request from the LMF. The positioning may refer to determining the geographical position and/or velocity of the UE based on measurement of radio signals. Location information may be requested by and reported to a client associated with to the UE. The location information may also be requested by a client within or connected to a core network. The location information may be reported in standard formats such as formats for cell-based or geographical coordinates, together with estimated errors of the position and velocity of the UE and/or a positioning method used for positioning. The OTDOA positioning method uses time measured for DL signals received from multiple TPs including an eNB, an ng-eNB, and a PRS-only TP by the UE. The UE measures time of received DL signals using location assistance data received from a location server. The position of the UE may be determined based on such a measurement result and geographical coordinates of neighboring TPs.  Kazmi teaches the devices being active for short periods, over a consecutive duration depending upon the type of service; They may be active at specific times for specific time intervals, pre-determined or periodically, in particular such that their times of activity are short in comparison to a larger time Cha and Kazmi fail to teach the location by a mobile device in a fifth-generation wireless network. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the reference Signal Time Differences (RSTDs) at a first periodic interval for a plurality of base stations in a Radio Access Network (RAN); receiving location information from a network entity at a second periodic interval; obtaining Round Trip Time (RTT) measurements for the plurality of base stations at the second periodic interval, based on the location information received from the network entity; determining Real Time Differences (RTDs) at the second periodic interval for pairs of base stations in the plurality of base stations based on the measured RSTDs and the RTT measurements; and determining a location of the UE at the first periodic interval using Observed Time Difference of Arrival (OTDOA) based on the RSTDs and most recent RTDs, wherein the first periodic interval is shorter than the second periodic interval. The claims 1, 12, 23 and 34 as a whole and clarified by the remarks filed on 08/24/2021. Therefore, claims 1, 12, 23 and 34 are held allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642